UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
KDH CONSULTING GROUP LLC,          :
                                   :
                    Plaintiff,     :                   20 Civ. 3274
                                   :
     - against -                   :             DECISION AND ORDER
                                   :
ITERATIVE CAPITAL MANAGEMENT L.P., :
et al.,                            :
                                   :
                    Defendants.    :
-----------------------------------X

VICTOR MARRERO, United States District Judge.

       Plaintiff KDH Consulting Group LLC (“KDH”) brings this

action against Iterative Capital Management L.P. (“Iterative

Capital Management”), Iterative Capital GP, LLC (“Iterative

Capital”), Iterative OTC, LLC (“Iterative OTC”), Iterative

Mining,    LLC      (“Iterative     Mining”),     Brandon     Buchanan

(“Buchanan”), and Christopher Dannen (“Dannen,” and together

with    Buchanan,     “Individual       Defendants”)    (collectively,

“Defendants”). The initial complaint alleged twelve counts.

(See “Complaint,” Dkt. No. 20.) Counts One through Four

alleged violations of the federal securities laws, while

Counts Five through Twelve brought claims under state and

common law. (Complaint ¶¶ 102-86.) This Court subsequently

granted in part and denied in part Defendants’ motion to

dismiss the Complaint. (See Dkt. No. 37.)




                                    1
       On July 20, 2020, KDH filed a First Amended Complaint

(the “FAC”), alleging two counts of violations of federal

securities laws. (See FAC, Dkt. No. 40.) Count One alleges

that Defendants had violated Section 10(b) of the Securities

Exchange Act of 1934 and the related Rule 10b-5. (FAC ¶¶ 113-

28.)   Count   Two   alleges    that    the   Individual    Defendants

violated Section 20(a) of the Securities Exchange Act. (Id.

¶¶ 129-38.)

       Now before the Court are the premotion letters filed by

the parties regarding Defendants’ contemplated motion to

dismiss the FAC. Defendants notified KDH of their intent to

seek permission to file a motion to dismiss the Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule

12(b)(6)”) on August 10, 2020. (See “Letter Motion,” Dkt. No.

47.) By letter dated August 17, 2020, KDH responded to the

Letter Motion, arguing that the Complaint sufficiently states

violations of Section 10(b), Rule 10b-5, and Section 20(a) of

the Securities Exchange Act. (See “Opposition,” Dkt. No. 48.)

       The Court now construes Defendants’ Letter Motion as a

motion by Defendants to dismiss the Complaint pursuant to

Rule 12(b)(6).1 For the reasons set forth below, the Letter

Motion is GRANTED IN PART and DENIED IN PART.


1 Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F. App’x
69, 70 (2d Cir. 2019) (affirming the district court’s ruling deeming
exchange of letters as motion to dismiss).

                                   2
                               I.     BACKGROUND

A.       FACTUAL BACKGROUND2

         KDH became a limited partner in Iterative Capital, L.P.

(the     “Partnership,”    and      together    with   Iterative     Capital

Master, L.P. and Iterative Mining Master, L.P., the “Fund

Complex”) in January 2018 with a $1,000,000 investment. KDH’s

investment is generally governed by three documents:

     •   The Subscription Agreement (“Subscription Agreement”),
         signed by KDH on January 5, 2018 (see “Hatami Decl.,”
         Dkt. No. 27 ¶ 7 & Ex. A);
     •   The Limited Partnership Agreement (“LPA”), signed by
         Iterative Capital Management L.P. on January 12, 2018
         (see Hatami Decl. ¶ 8 & Ex. B); and
     •   The Private Placement Memorandum (“PPM”), dated December
         2017 (see Hatami Decl. ¶ 10 & Ex. C).

         1.   The Initial Investment

         KDH alleges that Defendants fraudulently induced it to

invest in a cryptocurrency investment and trading fund by

misrepresenting      the    purpose        of   the    fund,   its     prior

performance history, and the liquidity options. For instance,

Dannen, who along with Buchanan is a principal of Iterative

Capital Management, allegedly promised a highly liquid fund



2 The Court presumes familiarity with the factual background of this
litigation, which was described in greater detail in the Court’s previous
decisions, and provides only the facts necessary to resolve Defendants’
Letter Motion. Except as otherwise noted, the factual background below
derives from the FAC and the facts pleaded therein, which the Court
accepts as true for the purposes of ruling on a motion to dismiss. Except
when specifically quoted, no further citation will be made to the
Complaint. When quoting the FAC, all internal quotation marks are omitted.

                                       3
with quarterly withdrawal rights. Dannen also represented

that “Iterative had a continuous successful history managing

similar investments in different funds,” but the Individual

Defendants knew that cryptocurrency investment was no longer

a viable strategy and that the prior investments had failed

for this reason, resulting in Defendants having to return

prior investments. (FAC ¶ 115.) At the time funds were being

raised, “Individual Defendants and Iterative already knew

that [token generation events] and cryptocurrency trading was

no longer a viable investment strategy and planned to use

Plaintiff’s funds for highly illiquid mining operations.”

(FAC ¶ 3.)

      KDH also alleges that the PPM made misrepresentations.

The PPM indicates that the primary investment strategy was to

purchase and hold cryptocurrencies, with 70% of the assets

invested in trading cryptocurrencies and network tokens and

the   remaining     30%    invested     in    cryptocurrency      mining

operations, including cryptocurrency mining equipment.3 KDH

alleges that this investment plan did not hold true. According



3 “Cryptocurrencies are digital currencies, such as Bitcoin, that rely on
encryption techniques to secure and verify financial transactions,
independent of a central issuing or regulating authority.” Pogodin v.
Cryptorion Inc., No. 18 Civ. 791, 2019 WL 8165040, at *1 n.3 (E.D.N.Y.
May 14, 2019). “Cryptocurrency ‘mining’ is the use of specialized computer
hardware to verify the transactions in a particular cryptocurrency and
add them to its cryptographically secured digital ledger, or ‘blockchain,’
in exchange for payment in the form of newly-minted units of the
cryptocurrency.” Id.

                                    4
to KDH, although Defendants knew that cryptocurrency mining,

not   trading,    would   ultimately    be   the    primary   investment

objective, Defendants’ offering documents failed to disclose

this objective and strategy, failed to reflect accurately

their   prior    performance,    and   failed      to   include   adequate

information on the risks relating to mining.

      KDH alleges that based on these representations and

following “constant and increasing pressure from Individual

Defendants to subscribe,” KDH was formed and signed the

subscription documents on or about January 5, 2018. (FAC ¶

58.) KDH “and its principals completely relied on Defendants’

experience and representations, did not have other financial

advisers in relation to this investment but for Dannen and

Buchanan, and pooled funds from several individuals to form

Plaintiff specifically for the investment.” (FAC ¶ 12.) KDH

had no experience investing in cryptocurrencies or a private

fund, which the Individual Defendants knew. Ultimately, KDH

invested   $1,000,000     in    exchange     for    a   limited   partner

interest in the Partnership.

      2.   The Withdrawal Request

      KDH also alleges that Defendants misrepresented the

liquidity of their investment. When the cryptocurrency market

(in particular, Bitcoin) declined shortly after the initial

investment was made, KDH requested immediate withdrawal.

                                   5
Buchanan assured KDH that their funds had not yet been

invested, that the Fund Complex would not invest heavily in

Bitcoin, and that KDH would be able to withdraw at any time.

KDH alleges these representations were made to induce it to

retain the investment rather than withdraw its funds. Then

Defendants allegedly quickly turned the portfolio illiquid by

deviating from the stated investment strategy and turning to

mining, including spending $6.5 million of the remaining

assets on “rapidly depreciating mining equipment.” (FAC ¶

17.)   Although      Defendants    continued     to   make   promises      of

immediate liquidity and withdrawal opportunities, “Defendants

locked most of the funds in the mining ‘side-pocket’ not

subject to withdrawal.” (FAC ¶ 19.)

       KDH claims that Defendants had a conflict of interest

and engaged in self-dealing with Iterative OTC (Defendants’

related     over-the-counter      trading   business)       and   Iterative

Mining      (Defendants’   mining      business).     KDH   contends    that

Defendants had planned all along to make the mining objective,

which was “disclosed as a minor ancillary strategy,” the

primary      focus   of   the   Fund   Complex   in    order      to   profit

separately through Iterative OTC to the exclusion of KDH and

the other investors. (Id. ¶ 90.)

       3.     Conversion to a Mining Operation



                                       6
       On December 20, 2019, Defendants wrote to KDH to inform

it that “during Q1 2020, we will embark on an effort to

convert the Fund [Complex] from an investment fund structure

to a corporate structure and consolidate it with our other

flagship business,” Iterative OTC. (FAC ¶ 21.) It was only on

March    1,    2020      that    Defendants       provided    new     disclosures

relating to mining and therein admitted that mining is very

different and much riskier than the investment objective

contained in the PPM.

       As part of the restructuring, Defendants presented a

take-it-or-leave-it             offer   to    KDH     and     other    investors

highlighting three options: (1) sign an “exiting investor”

consent approving the restructuring and withdrawing from the

Fund    Complex     in    exchange      for   a    minor     portion    of   KDH’s

investment based on the undisclosed value of the remaining

assets after deduction of significant restructuring expenses;

(2)     sign    a     “continuing        investor”         consent     approving

restructuring and receiving a de minimis illiquid stake in

Defendants’ new mining operation based on the undisclosed

value of the remaining assets after deduction of significant

restructuring expenses; or (3) receive a pro rata share of

the Fund’s assets in-kind, such as digital assets and outdated

mining equipment, minus shipping expenses and be forced out

of the Fund Complex prior to restructuring.

                                         7
      Defendants failed to provide a definitive figure of the

proposed refund or contribution into the new venture and also

failed to provide any information on the two businesses with

which the fund would be consolidated and/or continue doing

business.     Buchanan    did    not    respond     to     KDH’s   very   basic

questions about the restructuring.

      On May 8, 2020, Defendants informed KDH that it had been

forcibly removed from the Partnership and returned to it

$126,352.42 and unvalued mining equipment. KDH then commenced

this action.

B.    PROCEDURAL HISTORY

      KDH brought suit, initially alleging twelve counts.

Count   One   alleges     violations        of   Section    10(b)    (“Section

10(b)”) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Securities Exchange Commission (“SEC”) Rule 10b-5

(“Rule 10b-5”). See 15 U.S.C. § 78j(b); 17 C.F.R. § 240.10b-

5. Count Two, brought against the Individual Defendants only,

alleges violations of Section 20(a) (“Section 20(a)”) of the

Exchange Act. See 15 U.S.C. § 78t(a). Count Three, brought

against   Iterative      Capital       Management    L.P.     only,   alleges

violations of fiduciary duty under Section 206 (“Section

206”) of the Investment Advisers Act (“IAA”). See 15 U.S.C.

§    80b-6.   Count      Four,   brought         against     the    Individual

Defendants only, alleges that the Individual Defendants aided

                                        8
and abetted violations of Section 206. The remaining counts

were for common law fraud and fraudulent inducement (Count

Five); breach of fiduciary duty (Count Six); breach of the

duty of good faith, fair dealing, and loyalty (Count Seven);

negligence and negligent misrepresentation (Count Eight);

breach of contract, against Iterative Capital GP, LLC and

Iterative    Capital    Management     L.P.   (Count   Nine);   unjust

enrichment (Count Ten); attorneys’ fees (Count Eleven); and

injunctive relief (Count Twelve).

       As part of the initial complaint, KDH sought an Order to

Show    Cause   and    Temporary   Restraining    Order   to    enjoin

Defendants from converting the Partnership into an operating

limited liability company (the “Restructuring”) and taking

other actions related to the Restructuring. (See “Memorandum

of Law,” Dkt. No. 5.) After the Court (Part I) granted the

Temporary Restraining Order on April 27, 2020, Defendants

sought immediate relief from the TRO. (See “May 1 Letter,”

Dkt. No. 14.) Consistent with the Court’s order, KDH responded

by letter on May 4, 2020. (See “May 4 Letter,” Dkt. No. 17.)

The Court deemed the May 1 Letter as a motion to dissolve the

TRO pursuant to Federal Rule of Civil Procedure 65(b)(4)

(“Motion to Dissolve”). The Court thereafter granted the

Motion to Dissolve (see Dkt. No. 18), finding that KDH had

not made a sufficiently compelling showing of irreparable

                                   9
harm and that the balance of the equities did not weigh in

KDH’s favor. KDH Consulting Grp. LLC v. Iterative Capital

Mgmt. L.P., No. 20 Civ. 3274, 2020 WL 2554382 (S.D.N.Y. May

20, 2020).

     Shortly thereafter, Defendants filed a premotion letter

conveying an intent to file a motion to dismiss under Rule

12(b)(6)   for   forum   non   conveniens.   (See   Dkt.   No.   29.)

Following an exchange of letters, the Court granted in part

and denied in part Defendants’ request. The Court allowed KDH

to file an amended complaint with respect to Counts One and

Two and ordered KDH to show cause as to why the remaining

counts should not be dismissed with prejudice to refiling in

this Court. (Dkt. No. 37.)

     KDH timely filed the FAC, which now brings only two

counts. Count One, brought against all Defendants, alleges

violations of Section 10(b) and Rule 10b-5. Count Two, brought

against only the Individual Defendants, alleges violations of

Section 20(a). The instant Letter Motion followed.

C.   THE PARTIES’ ARGUMENTS

     Defendants make the following arguments as to Count One.

Defendants argue that KDH’s allegations with respect to a

material omission “are internally inconsistent and self-

contradictory.” (Letter Motion at 1.) Defendants point to

KDH’s allegation that Defendants had planned to engage in

                                 10
cryptocurrency mining all along and claim that KDH elsewhere

acknowledges that mining received increased focus between

April and June 2018. Defendants also argue that the PPM and

other agreements’ disclosures about the planned mining and

risks of the investment strategy foreclose KDH’s theory that

Defendants omitted material information.

     Defendants next argue that KDH’s misrepresentation claim

must also fail for four primary reasons. First, seven of the

alleged misrepresentations postdate the initial January 2018

investment and thus could not have been made in connection

with the purchase or sale of a security as required for

Section 10(b). Second, the disclaimers “bar Plaintiff from

relying on the three alleged oral misrepresentations made in

late 2017 or early 2018.” (Id. at 2.) Third, Defendants argue

that KDH has mischaracterized the substance of the PPM and

that “any honest reading of the PPM confirms that it disclosed

the importance of mining to the investment strategy.” (Id.)

Defendants further assert that KDH has failed to explain how

some of the alleged misrepresentations are false.

     Defendants’ final argument pertaining to Count One is

that KDH cannot invoke the “forced sale” doctrine to assert

a securities-fraud claim in connection with the wind-down of

the partnership at issue. Defendants argue that such a theory

is limited to situations in which a shareholder vote is

                             11
procedure by fraud, and KDH has failed to allege that any

such action took place here.

     Defendants      also      argue    that    Count        Two   should   be

dismissed. Defendants argue that as there is no valid primary

securities-fraud claim alleged as Count One, Count Two is

necessarily defective. Even assuming there is a valid fraud

alleged as Count One, Defendants argue that KDH has failed to

allege that the Individuals Defendants were culpable in that

alleged fraud.

     Finally, Defendants argue that claims against Iterative

OTC and Iterative Mining should be dismissed. Defendants

state that the FAC “does not even suggest that Iterative OTC

and Iterative Mining made any false statements.” (Id. at 3.)

     In its Opposition, KDH counters each of these arguments.

KDH argues that the misrepresentations and omissions were

sufficiently      pled   and    the    disclosures       in    the   offering

documents   are    inadequate     to    overcome       its    allegations   of

reasonable reliance as a matter of law. KDH also argues that

all the statements alleged were made in connection with the

purchase    or    sale   of    securities      based    on    Abrahamson    v.

Fleschner, 568 F.2d 862, 868 (2d Cir. 1977), which explained

that “significant modifications in the rights of security

holders may constitute a ‘sale’ of one security and ‘purchase’

of another under Section 10(b) and Rule 10b-5.” (Opposition

                                       12
at 2.) KDH further contends that the “forced sale” doctrine

is applicable to its allegations because the FAC “contains

ample allegations of how Defendants, as a part of their

fraudulent scheme, convinced KDH not to withdraw from the

fund but stay in expectation of Defendants’ promised long

term liquidity strategy, so that Defendants could materially

alter KDH’s securities in order to own and profit from

Defendant’s mining business.” (Id. at 3.)

       Regarding Count Two, KDH states that the FAC alleges

that   the   Individual    Defendants     controlled    the   rest   of

Defendants    at   all    relevant     times   and   made   fraudulent

statements and omissions on their own behalf. As a result,

the claims against them are well pleaded.

       As to Iterative Mining and Iterative OTC, KDH argues

that the FAC alleged “a tight weave of connections between

Iterative OTC, Iterative Mining and other Defendants.” (Id.)

KDH also argues that “Defendants made representations in the

PPM on behalf of Iterative OTC and Mining.” (Id.) These

allegations are, according to KDH, sufficient to establish

these entities’ liability.

                          II.   LEGAL STANDARDS

A.     RULE 12(B)(6) MOTION TO DISMISS

       Rule 12(b)(6) provides for dismissal of a complaint for

“failure to state a claim upon which relief can be granted.”

                                  13
Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This

standard is met “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. A

complaint should be dismissed if the plaintiff has not offered

factual allegations sufficient to render the claims facially

plausible. See id. However, a court should not dismiss a

complaint     for    failure   to    state    a    claim   if   the   factual

allegations sufficiently “raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

     In resolving a Rule 12(b)(6) motion, the Court’s task is

“merely to assess the legal feasibility of the complaint, not

to assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005), aff’d sub nom.

Tenney v. Credit Suisse First Boston Corp., No. 05 Civ. 3430,

2006 WL 1423785 (2d Cir. May 19, 2006); accord In re MF Glob.

Holdings Ltd. Sec. Litig., 982 F. Supp. 2d 277, 302 (S.D.N.Y.

2013).   In   this    context,      the    Court   must    draw   reasonable

inferences in favor of the non-moving party. See Chambers v.

                                      14
Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

the requirement that a court accept the factual allegations

in the claim as true does not extend to legal conclusions.

See Iqbal, 556 U.S. at 678.

     In adjudicating a Rule 12(b)(6) motion, a court must

confine its consideration “to facts stated on the face of the

complaint,   in     documents    appended    to     the    complaint      or

incorporated in the complaint by reference, and to matters of

which judicial notice may be taken.” Leonard F. v. Israel

Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999). However,

plaintiffs   claiming    fraud    --    including     securities       fraud

concerning   material    misstatements      and    omissions      --    must

satisfy the heightened pleading requirements of Federal Rule

of Civil Procedure 9(b) (“Rule 9(b)”) by “stat[ing] with

particularity the circumstances constituting fraud.” Fed. R.

Civ. P. 9(b). “Allegations that are conclusory or unsupported

by factual assertions are insufficient.” ATSI Commc’ns, Inc.

v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007).

     The PSLRA also imposes heightened pleading standards for

plaintiffs   alleging    securities       fraud.    When     a   plaintiff

alleges   that    defendants     made    misleading       statements     or

omissions,   “the    complaint    shall     specify       each   statement

alleged to have been misleading, the reason or reasons why

the statement is misleading, and, if an allegation regarding

                                  15
the statement or omission is made on information and belief,

the complaint shall state with particularity all facts on

which   that    belief   is    formed.”      15   U.S.C.   §   78u-4(b)(1).

Plaintiffs “must do more than say that the statements . . .

were    false    and   misleading;     they       must   demonstrate     with

specificity why and how that is so.” Rombach v. Chang, 355

F.3d 164, 174 (2d Cir. 2004). To adequately plead scienter,

“the complaint shall . . . state with particularity facts

giving rise to a strong inference that the defendant acted

with the required state of mind.” 15 U.S.C. § 78u-4(b)(2). A

court shall grant a motion to dismiss a securities fraud

complaint if these requirements are not met.

B.     THE EXCHANGE ACT

       To state a claim for misrepresentation or omission under

Section 10(b) and Rule 10b-5, “a plaintiff must allege that

the defendant (1) made misstatements or omissions of material

fact, (2) with scienter, (3) in connection with the purchase

or sale of securities, (4) upon which the plaintiff relied,

and (5) that the plaintiff’s reliance was the proximate cause

of its injury.” ATSI Commc’ns, 493 F.3d at 105; see also

Stoneridge Inv. Partners, LLC v. Scientific-Atlanta, Inc.,

552 U.S. 148, 157 (2008).

       Separately, “Section 20(a) of the Exchange Act imposes

derivative      liability     on   parties    controlling      persons    who

                                     16
commit Exchange Act violations.” In re Vivendi, S.A. Sec.

Litig., 838 F.3d 223, 238 n.6 (2d Cir. 2016)                       (internal

quotations omitted). “To establish a prima facie case” for

Section 20(a) liability, “a plaintiff must show (1) a primary

violation by the controlled person, (2) control of the primary

violator by the defendant, and (3) that the defendant was, in

some    meaningful    sense,      a   culpable      participant      in    the

controlled person’s fraud.” ATSI Commc’ns, 493 F.3d at 108.

                              III. DISCUSSION

       The Court grants in part and denies in part the Motion.

Namely, the Court denies Defendants’ request to dismiss Count

One, though the Court will limit which alleged misstatements

can    support   KDH’s     securities-fraud      claim      to    those    that

predated KDH’s investment. The Court also denies Defendants’

request    to    dismiss     Count     Two    against       the    Individual

Defendants. However, the Court grants Defendants’ request to

dismiss   the    claims    against      Iterative     OTC    and    Iterative

Mining, as KDH has not alleged these entities’ control over

the misstatements at issue.

A.     COUNT ONE

       The Court concludes that KDH has sufficiently alleged a

claim under Section 10(b) and Rule 10b-5. Moreover, the

disclaimers      contained   in   the      offering   documents      are    not

sufficient to warrant dismissal at this stage. However, the

                                      17
Court      agrees     with      Defendants          that     only     the     alleged

misrepresentations and omissions that predate KDH’s January

2018 investment can support its Section 10(b) claim, and the

“forced sale” doctrine does not apply.

      1.     Misstatements Predating the January 2018 Investment

      KDH has sufficiently alleged that Defendants either

misrepresented or failed to convey material information. For

example,     KDH    alleged     that     the    Individual          Defendants        and

Iterative     Capital     made     various          representations         that      the

primary purpose of the Partnership was to purchase and hold

cryptocurrency        coins.     (FAC     ¶    115.)        According       to    KDH’s

allegations         and   the     PPM,        KDH     was     told     that       while

cryptocurrency        mining     would    constitute         a   portion         of   the

strategy, only approximately 30% of the funds was expected to

be used for this endeavor.4 (FAC ¶ 115; PPM at 3.) Such

representations were material to the investment decision



4 Defendants correctly note that during the Court’s hearing on the TRO,

the Court observed that it did not read the relevant language in the PPM
as suggesting “there is a mandatory limit of 30 percent.” (Dkt. No. 31,
at 16:15.) But the Court emphasizes that the legal standard governing a
TRO or preliminary injunction are much different than that governing a
motion to dismiss. “Unlike at the preliminary injunction stage, for
purposes of a motion to dismiss, a Court must accept all well-pleaded
factual allegations in the Amended Complaint as true and draw all
reasonable inferences in Plaintiffs’ favor.” Nat’l Coal. on Black Civic
Participation v. Wohl, No. 20 Civ. 8668, 2021 WL 480818, at *4 (S.D.N.Y.
Jan. 12, 2021). Moreover, a plaintiff seeking injunctive relief has a
“heavier burden” than a plaintiff “bears in pleading the plausible claim
necessary to avoid dismissal.” New Hope Family Servs., Inc. v. Poole, 966
F.3d 145, 165 (2d Cir. 2020). For these reasons, the Court’s previous
observation on KDH’s interpretation of the relevant language in the PPM
is inapposite at this stage.

                                         18
because “investing in mining is very different and much

riskier than the stated investment objective in the PPM.”

(FAC   ¶¶   8,    101.)   KDH   further    alleged    that   Individual

Defendants and Iterative Capital knew their representations

were false when they were made. Although Defendants had

represented that mining would be “an ancillary strategy,”

focusing on mining “was part of Defendant’s [sic] original

plan to spend investors’ money on highly illiquid mining

equipment and profit from Defendants’ separate OTC business.”

(FAC   ¶¶   10,   90.)5   KDH   also    alleges   reliance    on   these

representations. (FAC ¶ 123.) Thus, KDH has sufficiently

alleged misrepresentation or omission under Section 10(b) and

Rule 10b-5.6 See ATSI Commc’ns, 493 F.3d at 105.

       2.   Disclaimers




5 Defendants argue that KDH’s allegations are internally inconsistent
because while the FAC alleges “that Defendants secretly believed all along
that cryptocurrency trading was not a viable strategy and instead planned
to run the Partnership as a mining operation,” the FAC “also alleges that
Defendants did not focus on mining at first, and only changed their
strategy to increase the mining focus ‘Upon information and belief, at
some point between April and June 2018 . . . .’” (Letter Motion at 1
(quoting FAC ¶ 70).) The Court fails to see the inconsistency. KDH has
alleged that between April and June 2018, Defendants “materially deviated
from the strategy for the Fund Complex disclosure in the PPM.” (FAC ¶
70.) This is not inconsistent with its allegation that a material
deviation from the represented purpose of the fund had been planned all
along.
6 Although KDH raises a number of misrepresentations or omissions made

before it invested in January 2018, KDH need only allege at least one
actionable misstatement to survive a motion to dismiss on this cause of
action. Therefore, the Court does not address the other alleged
misstatements at this time.

                                   19
      Defendants’ argument that KDH cannot allege reliance in

light of the disclaimers in the PPM and other documents is

unavailing. Defendants point to various disclaimers that they

argue are specific enough to foreclose a finding of reliance.

The Court is persuaded that while there is some language in

the disclaimers that could weigh in Defendants’ favor, these

statements do not necessarily vitiate reasonable reliance.

      For instance, the PPM explains that withdrawal requests

and redemption requests will be first satisfied from “the

Master Funds that are the most liquid.” (PPM at 42.) As a

result, the remaining assets of the Master Funds may become

“more illiquid,” and “remaining Investors will, indirectly,

hold a more concentrated position in the assets of the Mining

Master Fund,” which “may be, or become, more illiquid.” (Id.)

It   is   possible   that   KDH   falls   within   this   “remaining

Investors” category and was therefore on notice that its

assets may become illiquid, but there are no allegations from

which the Court can determine that at this stage.

      In addition, the PPM states that there is language in

the PPM that “[t]he investment objectives, asset allocations

and methods summarized above represent the General Partner’s

and Investment Manager’s current intentions,” but that

      [d]epending on conditions and trends in the markets
      and the economy in general, the General Partner and
      the Investment Manager may pursue any objectives,

                                  20
      employ any investment techniques, redeploy assets
      or purchase any type of investment in any quantity
      (in relative or absolute terms) that they consider
      appropriate and in the best interest of the Master
      Funds whether or not described in this section.”

(PPM at 4.) While this provision does give the General Partner

and   Investment   Manager    discretion     to   make   changes,     it

contemplates    such   changes     to   be   reactionary   and      made

“[d]epending on conditions and trends in the markets and the

economy in general.” But KDH alleges that Defendants had

already determined to invest in mining before its January

2018 investment was made. If that is true, then the alleged

change would not have been a reactionary one made in response

to then-present market conditions and therefore may not be

covered by this statement.

      “The   reasonableness   of    a   plaintiff’s   reliance   is    a

nettlesome and fact intensive question and thus is often a

question of fact for the jury rather than a question of law

for the court.” FIH, LLC v. Found. Capital Partners LLC, 920

F.3d 134, 141 (2d Cir. 2019) (internal quotation marks and

citations omitted). In light of the fact-intensive nature of

this question, as well as the ambiguity presented and the

Court’s obligation to draw all reasonable inferences in KDH’s

favor, the Court is not satisfied that dismissal is warranted

based on the PPM’s disclaimers.



                                   21
      Defendants        also    argue    that     KDH      cannot         base   its

misrepresentation claim on the oral misrepresentations made

in late 2017 and early 2018 because of language in the

Subscription Agreement and PPM disclaiming reliance on “any

representations . . . except as set forth in the Private

Placement Memorandum or the Partnership Agreement.” (Letter

Motion at 2 (quoting Subscription Agreement § 3(g); PPM at

ii.) The Court is not persuaded. “Standing alone . . . a

general disclaimer . . . is not sufficient as a matter of law

to    preclude     reasonable         reliance     on        material       factual

misrepresentations, even by a sophisticated investor.” FIH,

LLC, 920 F.3d at 141.

      The Court also notes that there is language in the PPM

stating that it “does not purport to be, and should not be

construed     as    a      complete     description          of     the     limited

partnership      agreement       of     the   Fund      or     the       investment

management agreement by and among the Investment Manager, the

Master Funds, the Offshore Fund . . ., the General Partner

and   the   Fund.”       (PPM    at     iii.)     Because         this     language

contemplates       other     sources     beyond      the      PPM    serving     as

authority on the investment at hand, it is in some tension

with the provision relied on by Defendants. And the general

principle   that     “general     disclaimers        are      insufficient       to

defeat reasonable reliance on material misrepresentations as

                                        22
a matter of law” is particularly applicable when, as here,

there is tension between the disclaimer and other language.

See Hallett v. Stuart Dean Co., 481 F. Supp. 3d 294, 307

(S.D.N.Y. 2020) (quoting FIH, LLC, 920 F.3d at 141) (rejecting

the argument that a disclaimer that stated that the agreement

“contains the entire understanding of the parties . . . [and]

may not be altered, modified, or amended except by written

instrument . . .” rendered the plaintiff’s allegations of

reliance insufficient).

     At a later stage, Defendants may very well succeed in

arguing that the disclaimers in the agreements at issue defeat

KDH’s claim of reasonable reliance. But at the motion-to-

dismiss   stage,   taking   all     allegations    as    true   and   all

reasonable   inferences     in    KDH’s   favor,   the    Court    cannot

conclude that KDH’s reliance was unreasonable as a matter of

law based on these disclaimers.

     3.    Misstatements         Postdating    the       January      2018

     Investment

     While   the   Court    concludes      that    the    FAC   contains

sufficient allegations to support Count One as it relates to

KDH’s initial decision to invest, the Court agrees with

Defendants that KDH cannot rely on misrepresentations or

omissions that postdate its investment in January 2018. Any

misstatements that postdate the January 2018 investment could

                                   23
be relevant only to KDH’s decision to not withdraw its funds

following the cryptocurrency market crash. But misstatements

that induce a plaintiff to hold or retain an investment are

not actionable under Section 10(b). See First Equity Corp. of

Fla. v. Standard & Poor’s Corp., 869 F.2d 175, 180 n.2 (2d

Cir. 1989) (noting that “plaintiffs suing under Section 10(b)

of the Securities Exchange Act of 1934 may recover only for

losses that result from decisions to buy or to sell, not from

decisions to hold or refrain from trading”); Fraternity Fund

Ltd. v. Beacon Hill Asset Mgmt. LLC, 376 F. Supp. 2d 385, 407

(S.D.N.Y.     2005)    (explaining      that   the   difference    between

common-law fraud and a Rule 10b-5 claim is that “a claim for

common law fraud is available to investors who retain their

securities in reliance on a defendant’s misrepresentations”).

      In    its     Opposition,    KDH     relies      on   Abrahamson    v.

Fleschner, 568 F.2d 862, 868 (2d Cir. 1978), to argue that a

sale is deemed to occur when the rights of a security holder

undergo a “significant change in the nature of the investment

or in the investment risks as to amount to a new investment.”

The   Court   is    unpersuaded.     The    Second     Circuit   has   since

explained that the type of change that is a de facto sale for

purposes of Section 10(b) is “a major corporate restructuring

requiring     the    same   kind   of     investment    decision   by    the

shareholders as would a proposed merger with a separate

                                     24
existing corporation.” Gelles v. TDA Indus., Inc., 44 F.3d

102, 104 (2d Cir. 1994). The alleged change here does not

rise to this level. KDH alleges that it subscribed to a “hedge

fund-like cryptocurrency investment and trading fund” that

was ultimately used “to build out mining operations” rather

than trade and retain cryptocurrencies. (FAC ¶ 1.) But as

mentioned above, the PPM had always envisioned that at least

some portion of the funding would go towards mining. Thus,

while the alleged change may constitute a reallocation of

assets or redirection of investment, that is not a fundamental

change like a merger or other major corporate restructuring.

     Nor   does   the   “forced   sale”   doctrine   apply   as   KDH

contends. “The forced sale doctrine relaxes the requirement

that only traditional purchasers or sellers of securities

have standing to bring a Section 10(b) claim.” Gordon Partners

v. Blumenthal, No. 02 Civ. 7377, 2007 WL 431864, at *11

(S.D.N.Y. Feb. 9, 2007). This doctrine developed from Vine v.

Beneficial Finance Co., 374 F.2d 627 (2d Cir. 1967). In Vine,

a minority shareholder was considered a forced seller because

the corporation had required minority shareholders to sell

their shares for cash or else their stock would become

worthless. Id. at 630-31. Vine, the owner of Class A stock in

a corporation acquired by Beneficial in a short form merger,

alleged that the defendants had acquired the requisite share

                                  25
percentage necessary to “freeze out” Class A shareholders and

consummate the merger by means of a fraudulent tender offer

directed at other Class A shareholders. Id. “Because of the

nature of a short form merger, plaintiff needed to show only

‘deception which misled Class A stockholders and that this

was in fact the cause of plaintiff’s claimed injury.’” See

Liana Carrier Ltd. v. Pure Biofuels Corp., 151 F. Supp. 3d

319, 327 (S.D.N.Y. 2015) (quoting Vine, 374 F.2d at 635).

     While    some   courts   have    questioned   whether    Vine’s

exception is applicable in light of subsequent Supreme Court

precedent, see Sarafianos v. Shandong Tada Auto-Parking Co.,

Ltd., No. 13 Civ. 3895, 2014 WL 7238339 (S.D.N.Y. Dec. 19,

2014), the Court need not resolve this issue here. Based on

the allegations in the FAC, the “forced sale” doctrine would

not apply even if the rule endures. This is because as it

relates to KDH’s decision not to withdraw its investment

following    the   cryptocurrency    market   crash,   KDH   has   not

alleged “that its investment position has been fundamentally

altered by an alleged forced sale” for the reasons given

above. Id. (citing 7547 Corp. v. Parker & Parsley Dev.

Partners, L.P., 38 F.3d 211, 229 (5th Cir. 1994) (concluding

that “a securities exchange, such as in the case at bar, may

constitute a forced sale for purposes of section 10(b) and

Rule 10b–5 if the plaintiff can demonstrate a fundamental

                                26
change in the nature of the investment” (internal quotation

marks omitted)).

      To the extent KDH’s Section 10(b) claim is also based on

the conversion of “the Fund from an investment fund structure

to    a     corporate     structure     and     consolidate    it    with

[Defendants’] other flagship business” during which KDH was

expelled from the Partnership (FAC ¶ 21),7 the Court finds

these allegations to be deficient. As an initial point, KDH

has   not    adequately    explained     what    misrepresentation     or

omission was made in connection with this restructuring. In

its section dedicated to Count One, KDH includes                    a few

statements made by Defendants about the restructuring, but

KDH does not explain how any of these statements are false or

otherwise fraudulent. (See FAC ¶ 115.)

      In the multiple paragraphs dedicated to discussing the

restructuring (FAC ¶¶ 99-112), the Court can only find one

allegation that might be considered a material omission or



7It is not apparent whether KDH is alleging securities fraud in connection
with the restructuring. The Court notes that the FAC states that KDH “also
brings this action for various false and misleading representations and
material omissions that induced Plaintiff to subscribe to Defendant’s
[sic] fund and to forebear redemption rights.” (FAC ¶ 28.) While this may
suggest that KDH is bringing claims pertaining to the restructuring and
its expulsion, KDH’s Opposition argues that the “forced sale” doctrine
applies because of the “ample allegations of how Defendants, as a part of
their fraudulent scheme, convinced KDH not to withdraw from the fund but
stay in expectation of Defendants’ promised long term liquidity strategy,
so that Defendants could materially alter KDH’s securities in order to
own and profit from Defendant’s [sic] mining business.” (Opposition at
3.) As it is unclear, the Court will assume KDH is alleging securities
fraud in connection with the restructuring.

                                   27
misrepresentation: the allegation that “Defendants offered no

definitive figure of the proposed refund or contribution into

the Mining NewCo, [and] did not provide any information on

two businesses the Fund Complex was to consolidate and/or

continue doing business with.” (FAC ¶ 106.) But even assuming

this is a material omission, KDH has failed to allege a causal

connection between the restructuring and this omission. KDH

has   not   explained    how    the    alleged      omission    caused       the

restructuring to take place, through deceiving the other

members of the Partnership into authorizing it or otherwise.

See Liana Carrier Ltd., 151 F. Supp. 3d at 327 (holding that

the allegations were insufficient to invoke the “forced sale”

doctrine    because    the     misleading     statements       were    not    an

“essential link” in the accomplishment of the challenged

merger and therefore no causal link between the two had been

alleged (citation omitted)).

      For the foregoing reasons, the Court concludes that

Count One should not be dismissed insofar as it relates to

securities fraud in connection with procuring KDH’s initial

investment, notwithstanding the disclaimers included in the

PPM and other agreements. However, the Court agrees with

Defendants    that    KDH    cannot    rely    on    misstatements       that

postdate     the     initial     investment      decision,        as    these

misstatements are not made in connection with the purchase or

                                      28
sale of securities and the “forced sale” decision does not

apply.

B.   COUNT TWO

     The Court next concludes that wholesale dismissal of

Count Two is not appropriate. Defendants’ primary argument

supporting dismissal is that “Count I fails to state a primary

securities fraud claim.” (Letter Motion at 3.) But for the

reasons   described    above,     KDH   has    sufficiently        alleged    a

primary    securities-fraud     claim,        rendering     this    argument

futile. Defendants’ other argument supporting dismissal of

Count Two is that KDH has not alleged “that the Individual

Defendants were culpable in the alleged fraud described in

Count I.” (Id.) The Court is not persuaded.

     “A plaintiff asserting a section 20(a) claim must allege

at least particularized facts of the controlling person’s

conscious misbehavior or recklessness.” In re Satyam Computer

Servs. Ltd. Sec. Litig., 915 F. Supp. 2d 450, 482 (S.D.N.Y.

2013)    (internal    quotation    marks      and    citation      omitted).

Knowledge of the false or omitted information at issue and a

failure    to   disclose    that        information        can   constitute

“conscious misbehavior or recklessness.” See Vanleeuwen v.

Keyuan    Petrochemicals,   Inc.,       No.   13    Civ.   6057,    2014     WL

3891351, at *3 (S.D.N.Y. Aug. 8, 2014).



                                   29
       The Court agrees with Defendants that the allegations in

the paragraphs of the FAC dedicated to Count Two focus on

conduct    that    occurred     after   the    initial     January   2018

investment. (See FAC ¶¶ 129-38.) For the reasons discussed

above, any misstatements made after the initial investment

cannot support a Section 10(b) claim. Thus, any culpable

conduct Individual Defendants engaged in in connection with

these misstatements cannot serve as the basis for liability

under Section 20(a).

       Elsewhere, however, KDH has alleged that the Individual

Defendants knew at the time of fundraising in December 2017

that cryptocurrency trading was no longer a viable investment

strategy and that KDH’s funds would be used for highly

illiquid mining operations instead. (FAC ¶ 3.) It is true

that      this    allegation,      standing     alone,      lacks    the

particularized facts necessary to support KDH’s claim. But

KDH has also alleged that “Individual Defendants failed to

mention that, for the same very reason, they returned funds

to investors from the previous fund.” (Id. ¶ 4; see also id.

at ¶ 120.) KDH also alleged that Leo Zhang, another principal

at Iterative Capital Management issued a public statement in

2019 stating that “we” -- referring presumably to himself and

the    other     principals   of   Iterative     Capital     Management,

including Individual Defendants -- had realized by mid-2017

                                   30
that “this token mania is likely not going to continue” and

the prior investment fund needed to be closed as a result.

(Id. ¶ 48.)

      Taking   these   allegations    as    true   and      drawing   all

reasonable inferences in KDH’s favor, KDH has alleged that:

(1)   Individual   Defendants   were       involved   in     a   previous

cryptocurrency-investment fund; (2) this fund failed due to

the infeasibility of such investments; (3) the Individual

Defendants were aware of this fact; and (4) the Individual

Defendants concealed this fact and failed to correct the

misrepresentation of Iterative’s prior performance and the

feasibility of the investment in the offering documents.

Thus, KDH has sufficiently alleged culpability under Section

20(a).

C.    ITERATIVE OTC AND ITERATIVE MINING

      The final issue before the Court is whether the claims

against   Iterative    Mining   and    Iterative      OTC    should    be

dismissed. The Court concludes that dismissal of the claims

against Iterative Mining and Iterative OTC is warranted. KDH

has failed to allege that Iterative Mining or Iterative OTC

made any of the misstatements at issue, and the misstatements

made by other entities or individuals cannot be attributed to

these two entities.



                                31
     Defendants argue that dismissal is appropriate in light

of the Supreme Court’s decision in Janus Capital Group, Inc.

v. First Derivative Traders, 564 U.S. 135, 141 (2011). There,

the Supreme Court held that the “maker” of a statement for

purposes   of   liability   under   Rule   10b-5   is   someone   with

“ultimate authority” over the statements made. Id. Thus, no

liability attached to a third party who helped prepare the

prospectuses of its mutual fund client. Id. Defendants argue

that the FAC does not allege that Iterative OTC or Iterative

Mining made any false statements.

     In response, KDH seeks to invoke the “group pleading”

doctrine by arguing that the FAC “alleges a tight weave of

connections between Iterative OTC, Iterative Mining and other

Defendants all participating or used as instrumentality [sic]

in the alleged fraudulent scheme.” (Opposition at 3 (citing

Anwar v. Fairfield Greenwich, Ltd., 728 F. Supp. 2d 372

(S.D.N.Y. 2010)).) KDH also argues that the PPM contained

representations made “on behalf of Iterative OTC and Mining.”

(Id.)

     Under the “group pleading” doctrine, “a plaintiff may

rely on a presumption that written statements that are ‘group-

published,’” such as SEC filings and press releases, “are

statements made by all individuals with direct involvement in

the everyday business of the company.” City of Pontiac Gen.

                                32
Empls. Ret. Sys. v. Lockheed Martin Corp., 875 F. Supp. 2d

359,    373    (S.D.N.Y.     2012)   (internal     quotation   marks   and

citation omitted)). Courts in this District have held that

the “group pleading” doctrine still exists following Janus

Capital, as “that case addressed only whether third parties

can be held liable for statements made by their clients” and

“has no bearing on how corporate officers who work together

in the same entity can be held jointly responsible on a theory

of primary liability.” Id. at 374 (citing cases).

       KDH’s reliance on the “group pleading” doctrine is to no

avail. As an initial matter, this doctrine is primarily used

to impute liability to corporate insiders. It is true that

this Court has previously used it to impute liability to

entities, in a situation in which there was “an intricate

tangle of entities” and a corporate structure “comprised of

. . . corporate entities that all apparently existed to

accomplish the same task -- managing funds invested almost

exclusively with Bernard Madoff.” Anwar, 728 F. Supp. 2d at

387-88. This Court explained that “any entity playing an

essential role in [the corporate structure] is responsible

for     what   [the   corporation]        and    its   subsidiaries    did

downstream.” Id. at 406. The roles of the various entities at

issue    included     risk    management,       investment   manager   and

general partner, placement agent, and due diligence. Id.

                                     33
      Here, there are no similar allegations. The PPM reflects

that it was prepared by Iterative Capital and Iterative

Capital Management. But Iterative OTC and Iterative Mining

are not alleged to be corporate insiders of Iterative Capital

and   Iterative   Capital      Management.       Indeed,   there   are   no

allegations of any kind to suggest that either Iterative OTC

or Iterative Mining plays an essential role in the operation

of either Iterative Capital or Iterative Capital Management.

To the contrary, the FAC states that Iterative Capital is a

managing member of Iterative OTC and Iterative Mining. There

is therefore no basis to conclude that the PPM or any other

offering   document    has   made     any   statements     on   behalf   of

Iterative OTC and Iterative Mining. The “group pleading”

doctrine   cannot     extend    liability        to   Iterative    OTC   or

Iterative Mining, and the claims against these entities must

be dismissed.

                                IV.      ORDER

      Accordingly, for the reasons stated above, it is hereby

      ORDERED that the motion so deemed by the Court as filed

by defendants Iterative Capital Management L.P., Iterative

Capital GP, LLC, Iterative OTC, LLC, Iterative Mining, LLC,

Brandon Buchanan, and Christopher Dannen (“Defendants”) to

dismiss the complaint of plaintiff KDH Consulting Group LLC

(“KDH”) pursuant to Rule 12(b)(6) of the Federal Rules of

                                    34
Civil Procedure (Dkt. No. 47) is DENIED IN PART and GRANTED

IN PART as set forth above. In particular, Count One is

DISMISSED IN PART, with prejudice, only insofar as it relies

on misstatements that postdate KDH’s January 2018 investment,

and all claims against Iterative OTC, LLC and Iterative

Mining, LLC are DISMISSED.



SO ORDERED.


Dated: New York, New York
       23 March 2021

                                  _________________________
                                        VICTOR MARRERO
                                           U.S.D.J.




                             35
